Knight, P. J.,
Defendant was arrested for violating section 1016(a) of The Vehicle Code of May 1,1929, P. L. 905. The information would leave one to believe that the violation took place in the presence of the arresting officer. The present motion was filed asking that the information be quashed because the violation did not take place in the presence of the arresting officer, but it was made by said officer upon information received.
The district attorney and counsel for defense entered into a stipulation that the violation did not take place in the presence of the officer who made the information, but was made by said officer upon information received.
The information does not state that the officer believed the information given him to be true. This is necessary: Commonwealth v. Hockenberry, 72 D. & C. 274 (1950); Commonwealth v. Herbein, 68 Montg. 225; Commonwealth v. Barnett, 16 Dist. R. 321.
And now, March 25th, 1957, the motion is allowed and the information is ^quashed. Costs are to be paid by the County of Montgomery.